Citation Nr: 1523464	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral knee strains.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for rheumatoid arthritis

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, with additional service in the United States Army National Guard (ARNG). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing the Veteran submitted additional evidence and waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2014)

The claims for entitlement to service connection for a bilateral knee disability, left shoulder disability and rheumatoid arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral flat feet were not shown in service or for many years thereafter, and there is no competent evidence linking any such condition to service.  



CONCLUSION OF LAW

The criteria for establishing service connection for bilateral flat feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303(2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by      a December 2010 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, and post-service treatment records.         In correspondence in January 2011, the AOJ notified the Veteran that it had unsuccessfully attempted to secure records from Universal Chiropractic and provided the Veteran an opportunity to submit any records in his possession.    There is no competent evidence of a flat foot disorder during service or for many years thereafter, and there is no competent evidence that suggests a link between the claimed disability and service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs      a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to in-service events, his symptomatology, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from flat feet that were incurred in service.  At the April 2015 personal hearing, the Veteran contended that he developed flat feet in service due to required physical exercises and drills in the military, such as marching with boots.  However, as further explained below, these contentions are inconsistent with the Veteran's repeated denial of foot trouble and clinically normal feet during multiple service and ARNG evaluations.

As an initial matter, the Board notes that a March 2008 VA treatment note showed bilateral foot problems, to include pes planus.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection for flat feet.  

However, there is no evidence of pes planus on active duty or during a period of active duty for training.  In this regard, service treatment records show that on separation from service in June 1977, the Veteran's feet were clinically evaluated as normal.  The service treatment records contain no treatment or findings indicative of flat feet.  On April 1978 ARNG examination his feet were clinically evaluated as normal.  In a report of medical history, the Veteran denied a history of foot trouble.  After service, a March 2008 VA treatment report noted bilateral foot problems, to include pes planus.  As such, the first referenced diagnosis of pes planus was after service, in 2008.  

Considering all available evidence, the medical records during and after the Veteran's service are more probative and outweigh his current statements as to onset and etiology of his pes planus.  While the Veteran alleges his pes planus is related to the wear and tear of service, and he is capable of observing flat feet, his own denial of foot problems on reports of medical history in 1977 and 1978 belie that assertion.  As noted above, the first indication in the record of pes planus     was in 2008, many years after his discharge from service.  Moreover, there is no competent evidence in the record even suggesting his pes planus first shown in 2008 is related to service.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  He has not done so here.

As there is no competent and credible evidence of pes planus in service or for many years thereafter, the preponderance of the evidence is against the claim and service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for flat feet is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted on his knee, shoulder, and rheumatoid arthritis claims. 

Although the evidence of record contains no medical evidence of a left shoulder disability or rheumatoid arthritis, the Veteran has reported that he continues to receive VA treatment.  The Board notes that the most recent VA treatment records are dated in September 2011.  Ongoing VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

During his hearing, the Veteran reported symptoms pertaining to the left shoulder.  In addition, the Veteran submitted a March 2015 witness statement from a fellow serviceman, T.L.C, who reported having served with the Veteran when he injured his shoulder in service while stationed in California during basic training.  The Board finds such evidence is sufficient to warrant a VA examination concerning the left shoulder.  

With respect to his knee claim, the Board notes that in addition to his subjective  report of a trick or locked knee on his report of medical history at separation from active service in 1977, he was noted to have a scar of the left knee on separation examination that was not mentioned on enlistment examination.  Reserve treatment records note the Veteran was seen in May 1979 after hitting his right thigh in the barracks.  Post service, a VA treatment note from 2002 noted complaint of chronic knee pain.  Accordingly, the Board finds that an additional examination and opinion are warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records dating since September 2011 should also be obtained.  If any requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Schedule the Veteran for a VA shoulder examination to determine whether the Veteran suffers from a left shoulder disability and if so, whether such is related to service.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.
	
Following review of the claims file and examination       of the Veteran, the examiner should provide an opinion    as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disability arose in service or is otherwise related to service, to include the Veteran's report of injuring his left shoulder during basic training.  The examiner should explain the reasoning for the opinion provided.

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA knee examination to determine the nature of his knee disability and to provide an opinion as to whether such is related to service.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.
	
Following review of the claims file and examination        of the Veteran, the examiner should provide an opinion   as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right and left knee disabilities are related to service, to include the reported wear and tear on both knees during service, or as pertinent to the right knee, the injury in 1979 to the right thigh.  The examiner should explain the reasoning for the opinion provided.

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After the development requested above and any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


